DETAILED ACTION
Claims 1-6 (filed 10/14/2021) have been considered in this action.  Claims 1-6 have been amended.

Response to Arguments
Applicant’s arguments, see page 7 paragraph 2-3, filed 10/14/2021, with respect to objections to the specification, including the title, have been fully considered and are persuasive.  The objections of the specification has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 4, filed 10/14/2021, with respect to objection to claims 4 and 5 have been fully considered and are persuasive.  The objection of claim 4 and 5 has been withdrawn. 

Applicant’s arguments, see page 7 paragraph 5, filed 10/14/2021, with respect to rejection of claims 1-6 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 U.S.C. 112(a) has been withdrawn. 
page 8 paragraph 6, filed 10/14/2021, with respect to rejection of claims 1-6 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant’s arguments, see page 9 paragraph 5, filed 10/14/2021, with respect to rejection of claims 1-6 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-6 under 35 U.S.C. 102 and 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Based upon a thorough searching of the prior art of record, no disclosure or obvious combination of disclosures teaches the following limitations:
wherein the controller controls the object of control by sequentially repeating, on a predetermined control cycle, the transmission of the output data, the reception of the input data, and execution of a control program for generating the output data using the input data;

and control of the communication circuit such that the frame including the output data is transmitted to the object of control, and the processor executes, in a current control cycle, at least a part of storing in the transmission buffer output data to be included in a frame that is to be transmitted in a next control cycle.

By utilizing the excess time at the end of a control cycle to prepare the output data sent to objects of control by storing the output data in a frame transmission buffer so that it is prepared for transmission when the next control cycle starts, improvement is made in the utilization of the control cycle such that excess time is not wasted and execution of any additional processing in the control cycle besides the preparation of a frame can happen more immediately.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116